Exhibit 10.25

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 31, 2013, is made by and among KMG CHEMICALS,
INC., a Texas corporation, KMG-BERNUTH, INC., a Delaware corporation, and KMG
ELECTRONIC CHEMICALS, INC., a Texas corporation (collectively, and as further
defined in the Credit Agreement, the “Borrowers”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, successor by merger to
Wachovia Bank, N.A., as Agent and Collateral Agent as defined in the Credit
Agreement (hereinafter defined), those lenders executing this Amendment as
Lenders, and such other lenders (collectively, and as further defined in the
Credit Agreement, the “Lenders”) as may become a party to the Credit Agreement.

R E C I T A L S:

A. Borrowers, Agent, Collateral Agent and Lenders have entered into that certain
Amended and Restated Credit Agreement dated as of December 31, 2007 (as
heretofore amended, collectively, the “Credit Agreement”).

B. Borrowers have requested that Agent, Collateral Agent and Lenders (i) add
Cyantek Corporation, a Delaware corporation, as a guarantor of the Secured
Obligations, and (ii) modify certain terms of the Credit Agreement, and Lenders
have agreed to the same upon the terms and conditions set forth in this
Amendment.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions Above. As used herein, the terms “Amendment,”
“Borrowers,” “Credit Agreement” and “Lenders” shall have the meanings as set
forth above.

Section 1.02 Definitions in Agreement. Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings as set
forth in the Credit Agreement; without limiting the foregoing, the following
terms are defined in the Credit Agreement: “Agent,” “Collateral Agent,” “Equity
Interests,” “Intercreditor Agreement,” “KMG-Bernuth,” “KMG ECI,” and “Loan
Documents”.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO AGREEMENT

Section 2.01 Definitions and General Provisions. Section 1.2 of the Credit
Agreement is amended as follows:

(a) Restatement of Existing Defined Terms. The following terms currently found
in the Credit Agreement are amended to read in full as follows:

“Borrower Consolidated Group” means Borrowers, KMEX, KMG Italia, Cyantek, and
any other Person who becomes a Borrower hereunder (each referred to singularly
as a “Member of the Borrower Consolidated Group”).

“Excluded Collateral” means (i) assets of any Borrower Party to the extent the
assignment thereof is restricted by a contract or applicable Law and would not
otherwise be permitted by Section 9-408 of the UCC; (ii) the Real Property
located in Tuscaloosa, Alabama; (iii) the interest of any Borrower Party in any
leased Real Property; (iv) until such time as a Borrower Party shall have
executed and delivered the Patent and Trademark Security Agreement as provided
for in Section 9.18 of this Agreement or in any applicable Security Document,
such Borrower Party’s patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof (provided that no
such assets shall be excluded to the extent that a Lien in such assets may be
perfected under the Uniform Commercial Code of an applicable state
Jurisdiction); and (v) the Equity Interests of KMEX, KMG Italia, Luxco and its
Subsidiaries to the extent that the same are not included as part of the Pledged
Collateral.

“Mortgages” means (i) that certain Deed of Trust and Security Agreement dated
December 31, 2007 executed by KMG ECI in favor of Collateral Agent, with respect
to the Mortgaged Property located in Pueblo County, Colorado; (ii) that certain
Mortgage and Security Agreement dated December 31, 2007 executed by KMG-Bernuth
in favor of Collateral Agent, with respect to the Mortgaged Property located in
Doniphan County, Kansas; and (iii) that certain Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Financing Statement dated March 18,
2010 executed by KMG ECI in favor of Collateral Agent, with respect to the
Mortgaged Property located in San Benito County, California; such term includes
any and all extensions, revisions, modifications or amendments at any time made
to any of the foregoing.

“Real Property” means the real property owned by a Borrower or in which a
Borrower has a leasehold interest, which Real Property is described on
Schedule 9.14 of this Agreement.

(b) Addition of New Defined Terms. The following terms are added to the Credit
Agreement in alphabetical order, to read in full as follows:

“Cyantek” means Cyantek Corporation, a Delaware corporation.

 

2



--------------------------------------------------------------------------------

“Luxco” means KMG Electronic Chemicals Luxembourg Holdings S.a.r.l., a company
with limited liability organized under the laws of Luxembourg.

Section 2.02 Amendment to Article I. Article I is amended to add Section 1.13,
to read in full as follows:

1.13. Cyantek. Cyantek has executed in favor of the Agent and Collateral Agent
(i) a Continuing Guaranty and (ii) a Security Agreement granting a security
interest in substantially all of its assets (other than Excluded Collateral) to
Collateral Agent. Cyantek is a Borrower Party and a Member of the Borrower
Consolidated Group.

Section 2.03 Amendment to Section 11.1. Section 11.1 is amended to add
Subsection (U), to read in full as follows:

(U) Cyantek shall default in the payment, observance or performance of any
representation, warranty, covenant, or agreement under any Loan Document
executed by it after any applicable grace or cure period has elapsed, including
without limitation that certain Continuing Guaranty dated May 31, 2013 executed
by Cyantek to the Agent and Collateral Agent, or that certain Security Agreement
dated May 31, 2013 executed by Cyantek to the Agent and Collateral Agent.

Section 2.04 Change of Address. Subsection 14.1(B) is hereby amended to delete
the addresses currently in place and replace them as follows:

(B) If to Wells Fargo, successor to Wachovia (whether as a Lender, Agent or
Collateral Agent):

Wells Fargo Bank, N.A.

Agency Services

1525 West WT Harris Blvd

Charlotte, North Carolina 28262

With a copy to:

Wells Fargo Bank, N.A.

2500 Citywest Blvd., Suite 1100

Houston, Texas 77042

Attn: John L. Kallina, Vice President

With a copy to:

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

Attn: Nelson R. Block

 

3



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

The effectiveness of this Amendment is conditioned upon the satisfaction of the
following further conditions which must be satisfied as of the date of this
Amendment:

Section 3.01 Representations and Warranties True and Correct. The
representations and warranties contained herein and in all other Loan Documents,
including without limitation that certain Consent and Waiver (Acquisition of OM
Group Subsidiaries) dated as of April 26, 2013 by and among Borrowers, Agent and
Lenders, each as amended hereby and by the other documents given in connection
with this Amendment, shall be true and correct as of the date hereof except as
previously disclosed to Lenders.

Section 3.02 No Default. No Default or Event of Default shall exist.

Section 3.03 Borrowers Documents. Borrowers, Cyantek and Luxco shall have
executed and delivered to Agent, for the benefit of Lenders, the following
documents to which they are a party, in form and substance satisfactory to Agent
in its sole discretion; each of such documents shall be a Loan Document:

(a) this Amendment executed by Borrowers;

(b) Continuing Guaranty by Cyantek;

(c) Security Agreement by Cyantek;

(d) Pledge Agreement (the “Luxco Pledge Agreement”) under Luxembourg law by KMG
ECI pledging its Equity Interests in Luxco;

(e) Any other documents executed by Luxco supplementary to the Luxco Pledge
Agreement that are reasonably required to perfect the Liens granted by Luxco in
favor of the Collateral Agent thereunder; and

(f) Closing Certificates for Cyantek.

Section 3.04 Opinion of Counsel. Borrowers’ outside legal counsel shall have
delivered to Agent a legal opinion in form and substance satisfactory to Agent
in its sole discretion.

Section 3.05 Joinder to Intercreditor Agreement. Cyantek shall have executed and
delivered to Agent and Collateral Agent a Joinder to the Intercreditor
Agreement, in form and substance satisfactory to Agent in its sole discretion;
such document shall be a Loan Document.

Section 3.06 Amendment to Note Purchase Agreement. Borrowers and the Purchasers
(as defined in the Note Purchase Agreement dated December 31, 2007 as more
particularly described in the Intercreditor Agreement) shall have executed and
delivered among themselves an amendment to the Note Purchase Agreement in form
and substance satisfactory to Agent.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

Section 4.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. Borrowers, Agent,
Collateral Agent and Lenders agree that the Credit Agreement as amended hereby
shall continue to be legal, valid, binding and enforceable in accordance with
its terms. The terms, provisions, and conditions of any and all of the Loan
Documents are hereby ratified and confirmed in every respect by Borrowers,
Agent, Collateral Agent and Lenders and shall continue in full force and effect.

Section 4.02 Representations and Warranties. Borrowers hereby represent and
warrant to Agent, Collateral Agent and Lenders that:

(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of Borrowers and will
not violate the articles of incorporation or bylaws of Borrowers;

(b) after giving effect to the modifications contained in this Amendment, and
any other Loan Document, the representations and warranties contained in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except as previously disclosed to Lenders;

(c) after giving effect to the modifications contained in this Amendment, no
Default or Event of Default has occurred and is continuing and no event or
condition has occurred that with the giving of notice or lapse of time or both
would be a Default or an Event of Default;

(d) after giving effect to the modifications contained in this Amendment,
Borrowers are in full compliance with all covenants and agreements contained in
the Credit Agreement as amended hereby; and

(e) Borrowers are not presently aware of any claim they have against Agent,
Collateral Agent or Lenders, nor are they aware of any claim any of their
respective Subsidiaries have against Agent, Collateral Agent or Lenders, for
damages arising out of any prior action or inaction on the part of Agent,
Collateral Agent or Lenders, or their representatives or agents.

ARTICLE V

MISCELLANEOUS

Section 5.01 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents executed in
connection with this Amendment.

 

5



--------------------------------------------------------------------------------

Section 5.02 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

Section 5.03 Expenses of Lender. As provided in the Credit Agreement, Borrowers
agree to pay on demand all reasonable costs and expenses incurred by Lenders in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including without limitation
the reasonable costs and fees of Lenders’ legal counsel, and all reasonable
costs and expenses incurred by Lenders in connection with the enforcement or
preservation of any rights under the Credit Agreement as amended hereby, or any
other Loan Document, including without limitation the reasonable costs and fees
of Agent’s legal counsel.

Section 5.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 5.05 LAW. THIS AMENDMENT IS ENTERED INTO AND PERFORMABLE IN HARRIS
COUNTY, TEXAS, AND THE SUBSTANTIVE LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS, OF THE UNITED STATES AND THE STATE OF TEXAS SHALL GOVERN THE
CONSTRUCTION OF THIS AMENDMENT AND THE DOCUMENTS EXECUTED AND DELIVERED PURSUANT
HERETO, AND THE RIGHTS AND REMEDIES OF THE PARTIES HERETO AND THERETO.

Section 5.06 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Agent, Collateral Agent and Lenders, and Borrowers and
their respective successors and assigns, except Borrowers may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of Lenders.

Section 5.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

Section 5.08 Effect of Waiver. No consent or waiver, express or implied, by
Agent, Collateral Agent or Lenders, to or for any breach of or deviation from
any covenant, condition or duty by Borrowers shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

Section 5.09 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

6



--------------------------------------------------------------------------------

Section 5.10 SECTION 26.02 NOTICE. THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT AND THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE CREDIT AGREEMENT AND THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

EXECUTED as of the date first written above.

[Remainder of page is blank. Signatures appear on following pages.]

 

7



--------------------------------------------------------------------------------

SIGNATURE PAGE – BORROWERS

 

KMG CHEMICALS, INC.

By:

  /s/ John V. Sobchak

Name:

  John V. Sobchak

Title:

  Vice President and CFO

KMG-BERNUTH, INC.

By:

  /s/ John V. Sobchak

Name:

  John V. Sobchak

Title:

  Vice President and CFO

KMG ELECTRONIC CHEMICALS, INC.

By:

  /s/ John V. Sobchak

Name:

  John V. Sobchak

Title:

  Vice President and CFO

Signature Page—Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE – WELLS FARGO

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Agent, Collateral Agent,

Lender and Issuing Lender

By:

  /s/ Geri E. Landa   Geri E. Landa   Senior Vice President

Signature Page—Fifth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE – BANK OF AMERICA

 

BANK OF AMERICA, N.A.,

as a Lender

By:

  /s/ Rebecca Hetzer   Rebecca Hetzer   Vice President

Signature Page—Fifth Amendment to Amended and Restated Credit Agreement